Title: From John Adams to Oliver Wolcott, Jr., 27 October 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
East Chester Octr. 27. 1797

I have recd your Favour of the 24th. and thank you for your careful attention to the distemper in Philadelphia. Representaions Similar to yours are sent me from various quarters. That there would be considerable public Inconvenience, in a Convention of Congress to any place out of Philadelphia, is certain, and this consideration has great Weight:—that there would be much popular Clamour, at least much low snarling, among the Inhabitants of the foul dens in Philadelphia, is very probable.—This however would have little Weight with me, against a measure of general Necessity or Expediency. Mr McHenry and Mr Pickering are of your opinion and this Union will have more Weight than all the Branches of Philadelphia, even tho they should be countenanced by the prudent Citizens.
Your Conjectures concerning the Success of our Envoys to France, appear to me to be very probable.—yet I cannot apprehend so much from the personal Feelings of Talleyrand. He received a great deal of cordial Hospitality in this Country and had not the Smallest reason to complain, that ever came to  my Knowledge in any Place. As a reasonable Man he could not but approve of the Presidents caution, knowing himself to be upon the List of Emigrants, and knowing the Clamour which would be raised by the French Minister, at the Presentation of an illustrious Frenchman, by any other than himself.
It is part of the Duty of an Ambassador, to judge of the Persons among his Countrymen, whom it would be proper to present to Government. It would have been a Slight at least to the French Minister to have recd a Man, he had refused to present. It would have been offensive to the Government of France to have recd a Man proscribed by their Laws.
There is however little immediate Advantage to be expected  from this Embassy, I fear.—It will be spun out, into an immeasurable Length, unless quickened by an Embargo.
We must unshackle our Merchant Ships. If Congress will not do it, I shall have Scruples about continuing the Restriction upon the Collectors.
What the Session of Congress will produce I know not. But a Torpor, a Despondency, has Seized all Men in America as well as Europe. The System of Terror has according to an Indian Expression “put Petticoats on them.” The Treachery of the common People, against their own Countries, the transports with which they Seize the opportunity, of indulging their Envy, and gratifying their revenge against All whom they have been in the habit of looking up to, at every hazard to their Countries, and in the End, at every Expence of misery to themselves, has given a paralytic stroke to the Wisdom and Courage of Nations.
If Peace is refused to England, they will leap the gulph. Their Stocks are not much higher than those of the French.—The latter I see, in some Speech in the Council of 500 have been at forty.—Can those be the general Mass of the French national Debt, old as well as new?
The French Directory, I take it for granted must have War. War, open, or understood is their eternal doom.
I am Dear Sir with unalterable Esteem / your humble Sert
John Adams